DETAILED ACTION
This Office action for U.S. Patent Application No. 16/733,728 is responsive to the Request for Continued Examination filed 26 August 2021, in reply to the Final Rejection of 26 April 2021.
Claims 1–26 are pending.
In the Final Rejection, claims 1–6, 8–11, 13–18, and 20–23 were rejected under 35 U.S.C. § 102(a)(2) as anticipated by U.S. Patent No. 9,426,543 B1 (“Li”).  Claims 7, 12, and 19 were found allowable but objected to as dependent on rejected base claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 26 August 2021 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the independent claims have been fully considered but they are not persuasive.  Upon further consideration, Li is found to disclose more detail of constructing headers in Figures 8–11 and the specification at Section 4.7 (22:50 ff.), “MPEG-4 Based Example”.  In the example given, Figure 8 illustrates a sample MP4 file containing header data 811–.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–6, 8–11, 13–18, and 20–26 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 9,426,543 B1 (“Li”).
Li, directed to stitching video sequences, teaches with respect to claim 1:
A method comprising:
accessing a media file comprising a plurality of frames (Fig. 3, videos);
determining, for one or more frames of the plurality of frames, a first portion of the frame that comprises systems level information associated with media content and a second portion of the frame that comprises the media content (id., individual video header 311–341);
determining a redundancy between the first portion of a frame of the plurality of frames and the portion of at least one other frame of the plurality of frames (15:1–34, determining header syntax elements common to all headers); and
generating, based on determining the redundancy between the first portion of the frame and the first portion of the at least one other frame, a compressed header (id., combining headers),
wherein the compressed header comprises a compression of the systems level information associated with the media content of the frame (15:25–29, recalculating header data; 22:50–26:11, operation on MPEG-4),
and wherein a size of the compressed header is less than a size of the first portion of the frame (24:8–19, 65–25:14, Fig. 11; compacting header data from multiple original MP4 files into combined file, for example removing redundant syntax).

Regarding claim 2, Li teaches the method of claim 1,
wherein generating the compressed header comprises encoding, based on the redundancy between the first portion of the frame and the first portion of the at least one other frame, at least a portion of the systems level information of the first portion of the frame (15:1–34, generating the combined header for sending to the client).

Regarding claim 3, Li teaches the method of claim 1,
wherein the first portion of the frame comprises a header (15:1–34, transcoding headers).

Regarding claim 4, Li teaches the method of claim 1,
wherein the header comprises an indication of one or more of a frame rate (15:21–25; combined frame timestamps indicate frame rate), a size of the frame (id., byte lengths), a bit depth of the frame, and a resolution of the frame 

Regarding claim 5, Li teaches the method of claim 1,
further comprising creating a database associated with the media content (15:19–21, “Sample listings and/or other types of tables, listings, or mappings may also be concatenated together”),
wherein the database comprises information for reconstructing the frame based on the compressed header and the second portion of the frame (id.).

Regarding claim 6, Li teaches the method of claim 5,
further comprising sending, to a device, the compressed header and information associated with the database (15:29–30, “sending the combined header to the client”).

Regarding independent claim 8, Li teaches a method comprising:
receiving a frame associated with a media file (Fig. 4, 10:18–55; client 490 receives response including video data 412 and 422)
determining that a first portion of the frame comprises a compressed header and a second portion of the frame comprises media content (Fig. 3, merged header 351 and video data 312–342),
wherein the compressed header comprises a compression of at least a portion of systems level information associated with the media content (15:25–29, recalculated header data; 22:50–26:11, operation on MPEG-4);
accessing a database associated with the media content (15:10–21, “Sample listings and/or other types of tables, listings, or mappings may also be concatenated together”),
wherein the database comprises information for reconstructing the first portion of the frame based on the compressed header (id.); and
reconstructing, at least the first portion of the frame (8:25–27, interpreting and decoding the encoded video data).

Regarding claim 9, Li teaches the method of claim 8,
wherein the at least the portion of systems level information associated with the media content is based on a redundancy between the first portion of the frame and the first portion of the at least one other frame of a plurality of frames of the media file (15:1–34; determining header syntax elements common to all headers for merging).

Regarding claim 10, Li teaches the method of claim 8,
wherein the reconstructed first portion of the frame comprises an uncompressed header (8:25–27, interpreted and decoded data).

Regarding claim 11, Li teaches the method of claim 10,
wherein the uncompressed header comprises an indication of one or more of a frame rate (15:21–25, combined frame time stamps indicate frame rate), a size of the frame (id., byte lengths), a bit depth of the frame, and a resolution of the frame.

Regarding claim 13, Li teaches the method of claim 8, further comprising causing playback of the media content based at least in part on the reconstructed first portion of the frame (15:41–62; receiving combined video sequence in turn).

Regarding independent claim 14, Li teaches a method comprising:
accessing a frame associated with a media file (Fig. 3, videos);
determining, that a first portion of the frame comprises systems level information associated with media content (id., individual video headers 311–341) and a second portion of the frame that comprises the media content (id., individual video data 312–342);
generating, a compressed header (id., combining headers),
wherein the compressed header comprises a compression of at least a portion of the systems level information associated with the media content of the frame (15:25–29, recalculated header data; 22:50–26:11, operation on MPEG-4);
creating a database that comprises information for reconstructing the media file based on the compressed header and the second portion of the frame  (15:19–21, “Sample listings and/or other types of tables, listings, or mappings may also be concatenated together”); and
sending, to a device, the compressed header and information associated with the database (15:29–30, “sending the combined header to the client”).

Regarding claim 15, Li teaches the method of claim 14, further comprising determining a redundancy between the first portion of the frame and a first portion of at least one other frame of the media content (15:1–34, determining header syntax elements common to all headers).

Regarding claim 16, Li teaches the method of claim 15, wherein generating the compressed header comprises encoding, based on the redundancy between the first portion of the frame and the first portion of the at least one other frame, the at least the portion of the systems level information of the first portion of the frame (15:1–34, combining headers).

Regarding claim 17, Li teaches the method of claim 14, wherein the first portion of the frame comprises a header (15:1–34, transcoding headers).

Regarding claim 18, Li teaches the method of claim 17, wherein the header comprises an indication of one or more of a frame rate (15:21–25; combined frame timestamps indicate frame rate), a size of the frame (id., byte lengths), a bit depth of the frame, and a resolution of the frame.

Regarding claim 20, Li teaches the method of claim 14, further comprising sending, to the device, the first portion of the frame (15:29–30, “sending the combined header to the client”).

Regarding claims 21–23, Li teaches the compression of the at least the portion of the systems level information comprises one or more of:
a run length encoding of the at least the portion of the systems level information (24:25–29; run-length coding common to MPEG-4 formatting).

Regarding claims 24–26, Li teaches replacing, within the frame, the first portion of the frame with the compressed header (Fig. 11, replacing individual moov data 1112A and 1112B with combined moov data 1162).

Allowable Subject Matter
Claims 7, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        

Signature Page
U.S. Patent Application No. 16/733,728
Non-Final Rejection created 13 September 2021